Case 20-11136-elf               Doc 11   Filed 04/06/20 Entered 04/06/20 14:39:21    Desc Main
                                         Document Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF PENNSYLVANIA


In re                                                :   Chapter   13

                                                     :
Antoine Nguyen
                                                     :

                               Debtor                :   Bankruptcy No. 20-11136


                                                 ORDER


                         AND NOW, it is ORDERED that since the debtor(s) have failed to

timely file the documents required by the orders dated 02/26/2020 & 03/13/2020, this case

is hereby DISMISSED.




Date: 4/6/20

                                                         ERIC L. FRANK
                                                         United States Bankruptcy Judge



Missing Documents:
                               Attorney Disclosure Statement
                               Chapter 13 Plan
                               Chapter 13 Statement of Your Current Monthly Income
                               and Calculation of Commitment Period Form 122C-1
                               Means Test Calculation Form 122C-2
                               Schedules AB-J
                               Statement of Financial Affairs
                               Summary of Assets and Liabilities Form B106



bfmisdoc elf (1/22/15)
